               Case 2:20-cv-02852-CBM-JEM Document 12 Filed 04/03/20 Page 1 of 3 Page ID #:179



                           1   CROWELL & MORING LLP
                               Kent B. Goss (CSB No. 131499)
                           2   KGoss@crowell.com
                           3   Raija Horstman (CSB No. 277301)
                               RHorstman@crowell.com
                           4   515 South Flower St., 40th Floor
                               Los Angeles, CA 90071
                           5   Telephone: 213.622.4750
                           6
                               Facsimile: 213.622.2690

                           7
                               Attorneys for Plaintiff EVOX Productions, LLC

                           8   WINSTON & STRAWN LLP
                               Jennifer Golinveaux (CSB No. 203056)
                           9   JGolinveaux@winston.com
                               101 California St., 34 Floor
                     10        San Francisco, CA 94111
                     11
                               Telephone: 415.591.1000
                               Facsimile: 415.591.1400
                     12
                               Attorneys for Defendants Verizon Media Inc.,
                     13        Yahoo! Inc., and Oath Inc.
                     14
                                                   UNITED STATES DISTRICT COURT
                     15
                                                  CENTRAL DISTRICT OF CALIFORNIA
                     16

                     17        EVOX PRODUCTIONS, LLC, a               Case No. 2:20-cv-02852 CBM (JEMx)
                     18        Delaware limited liability company,    STIPULATION TO EXTEND TIME
                                                                      TO RESPOND TO INITIAL
                     19                       Plaintiff,              COMPLAINT BY NOT MORE TAN
                                                                      30 DAYS (L.R. 8-3)
                     20              v.
                     21
                               VERIZON MEDIA INC., a                  Complaint served: March 31, 2020
                     22        Delaware corporation, YAHOO!
                               INC., a Delaware corporation,          Current response date: April 21, 2020
                     23
                               OATH INC., a Delaware                  New response date: May 21, 2020
                     24        corporation, and DOES 1 through 10,
                     25        inclusive,

                     26                       Defendants.

                     27

                     28
  CR O W ELL
& M O R IN G L L P
A T T O RNE YS A T L A W                                                               CASE NO . 2:20- CV-02852 CBM ( JEMx)
                                                                                      STIP ULATION TO EXTEND TIME ( LR 8-3)
               Case 2:20-cv-02852-CBM-JEM Document 12 Filed 04/03/20 Page 2 of 3 Page ID #:180



                           1         This stipulation to extend the time to respond to the complaint pursuant to
                           2   Central District Local Rule 8-3 is entered into by and between Plaintiff Evox
                           3   Productions, LLC (“Plaintiff”) and defendants Verizon Media Inc., Yahoo! Inc. and
                           4   Oath Inc. (collectively, “Defendants”) as follows:
                           5         1.     WHEREAS, on March 26, 2020, Plaintiff filed its initial complaint in
                           6   this action against Defendants (Dkt. 4).
                           7         2.     WHEREAS, Defendants accepted service via counsel effective on
                           8   March 31, 2020, making their responsive pleading due on April 21, 2020.
                           9         3.     WHEREAS, Defendants have requested, and Plaintiff has agreed to,
                     10        an extension of 30 days to respond to the complaint.
                     11              4.     THEREFORE, it is hereby stipulated pursuant to Central District
                     12        Local Rule 8-3, by and between the parties hereto, through their respective counsel,
                     13        that Defendants may have up to and including May 21, 2020 to respond to
                     14        Plaintiff’s complaint.
                     15
                               Dated:       April 3, 2020                       CROWELL & MORING LLP
                     16

                     17
                                                                                 /s/ Raija J. Horstman
                     18                                                              Raija J. Horstman
                                                                                   Attorneys for Plaintiff
                     19                                                          EVOX Productions, LLC
                     20        Dated:       April 3, 2020                       WINSTON & STRAWN LLP
                     21

                     22                                                         /s/ Jennifer Golinveaux
                                                                                   Jennifer Golinveaux
                     23                                                         Attorneys for Defendants
                                                                            Verizon Media Inc., Yahoo! Inc.,
                     24                                                               and Oath Inc.
                     25

                     26

                     27

                     28
  CR O W ELL
& M O R IN G L L P
A T T O RNE YS A T L A W                                                  -2-               CASE NO. 2:20-CV-02852 CBM (JEMx)
                                                                                       ST IPULAT ION T O EXT END T IME ( LR 8-3)
               Case 2:20-cv-02852-CBM-JEM Document 12 Filed 04/03/20 Page 3 of 3 Page ID #:181



                           1                           Attestation re Electronic Signatures
                           2
                                     I, Raija J. Horstman, attest pursuant to Central District Local Rule 5-4.3.4
                           3
                               that all other signatories to this document, on whose behalf this filing is submitted,
                           4
                               concur in the filing’s content and have authorized this filing. I declare under penalty
                           5
                               of perjury under the laws of the United States of America that the foregoing is true
                           6
                               and correct.
                           7
                               Dated:         April 3, 2020                        /s/ Raija J. Horstman
                           8                                                        Raija J. Horstman
                           9

                     10

                     11

                     12

                     13

                     14

                     15

                     16

                     17

                     18

                     19

                     20

                     21

                     22

                     23

                     24

                     25

                     26

                     27

                     28
  CR O W ELL
& M O R IN G L L P                                                       -3-               CASE NO. 2:20-CV-02852 CBM (JEMx)
A T T O RNE YS A T L A W                                                              ST IPULAT ION T O EXT END T IME (LR 8-3)
